 


109 HR 3476 IH: To grant a Federal charter to Korean War Veterans Association, Incorporated.
U.S. House of Representatives
2005-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3476 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2005 
Mr. Hoyer introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To grant a Federal charter to Korean War Veterans Association, Incorporated. 
 
 
1.Grant of Federal charter to Korean War veterans association, incorporated 
(a)Grant of charterPart B of subtitle II of title 36, United States Code, is amended— 
(1)by striking the following: 
 
1201[reserved];and 
(2)by inserting after chapter 1103 the following new chapter: 
 
1201Korean War veterans association, incorporated 
 
Sec 
120101. Organization 
120102. Purposes 
120103. Membership 
120104. Governing body 
120105. Powers 
120106. Restrictions 
120107. Tax-exempt status required as condition of charter 
120108. Records and inspection 
120109. Service of process 
120110. Liability for acts of officers and agents 
120111. Annual report 
120112. Definition 
120101.Organization 
(a)Federal charterKorean War Veterans Association, Incorporated (in this chapter, the corporation), a nonprofit organization that meets the requirements for a veterans service organization under section 501(c)(19) of the Internal Revenue Code of 1986 and that is organized under the laws of the State of New York, is a federally chartered corporation. 
(b)Expiration of charterIf the corporation does not comply with the provisions of this chapter, the charter granted by subsection (a) expires. 
120102.PurposesThe purposes of the corporation are those provided in its articles of incorporation and shall include the following: 
(1)Organize as a veterans service organization in order to maintain a continuing interest in the welfare of veterans of the Korean War, and rehabilitation of the disabled veterans of the Korean War to include all that served during active hostilities and subsequently in defense of the Republic of Korea, and their families. 
(2)To establish facilities for the assistance of all veterans and to represent them in their claims before the Department of Veterans Affairs and other organizations without charge. 
(3)To perpetuate and preserve the comradeship and friendships born on the field of battle and nurtured by the common experience of service to our nation during the time of war and peace. 
(4)To honor the memory of those men and women who gave their lives that a free America and a free world might live by the creation of living memorial, monuments, and other forms of additional educational, cultural, and recreational facilities. 
(5)To preserve for ourselves and our posterity the great and basic truths and enduring principles upon which this nation was founded. 
120103.MembershipEligibility for membership in the corporation, and the rights and privileges of members of the corporation, are as provided in the bylaws of the corporation. 
120104.Governing body 
(a)Board of directorsThe composition of the board of directors of the corporation, and the responsibilities of the board, are as provided in the articles of incorporation of the corporation. 
(b)OfficersThe positions of officers of the corporation, and the election of the officers, are as provided in the articles of incorporation. 
120105.PowersThe corporation has only those powers provided in its bylaws and articles of incorporation filed in each State in which it is incorporated. 
120106.Restrictions 
(a)Stock and dividendsThe corporation may not issue stock or declare or pay a dividend. 
(b)Political activitiesThe corporation, or a director or officer of the corporation as such, may not contribute to, support, or participate in any political activity or in any manner attempt to influence legislation. 
(c)LoanThe corporation may not make a loan to a director, officer, or employee of the corporation. 
(d)Claim of governmental approval or authorityThe corporation may not claim congressional approval, or the authority of the United States, for any of its activities. 
(e)Corporate statusThe corporation shall maintain its status as a corporation incorporated under the laws of the State of New York. 
120107.Tax-exempt status required as condition of charterIf the corporation fails to maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986, the charter granted under this chapter shall terminate. 
120108.Records and inspection 
(a)RecordsThe corporation shall keep— 
(1)correct and complete records of account; 
(2)minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and 
(3)at its principal office, a record of the names and addresses of its members entitled to vote on matters relating to the corporation. 
(b)InspectionA member entitled to vote on matters relating to the corporation, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time. 
120109.Service of processThe corporation shall have a designated agent in the District of Columbia to receive service of process for the corporation. Notice to or service on the agent is notice to or service on the Corporation. 
120110.Liability for acts of officers and agentsThe corporation is liable for the acts of its officers and agents acting within the scope of their authority. 
120111.Annual reportThe corporation shall submit to Congress an annual report on the activities of the corporation during the preceding fiscal year. The report shall be submitted at the same time as the report of the audit required by section 10101 of this title. The report may not be printed as a public document. 
120112.DefinitionFor purposes of this chapter, the term State includes the District of Columbia and the territories and possessions of the United States.. 
(b)Clerical amendmentThe item relating to chapter 1201 in the table of chapters at the beginning of subtitle II of title 36, United States Code, is amended to read as follows: 
 
 
 
“1201. Korean War Veterans Association, Incorporated120101”. 
 
